Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews


Civil Action No. 1:20-cv-00155-SKC

WARRENDER ENTERPRISE, INC., d/b/a Lifted Liquids, an Illinois corporation,

         Plaintiff,

v.

MERKABAH LABS, LLC, a Colorado limited liability company,
MERKABAH TECHNOLOGIES, LLC, a Colorado limited liability company,
RYAN PUDDY, an individual, and
RALPH L. TAYLOR III, an individual,

         Defendants.


ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR SUBSTITUTED SERVICE
   UPON DEFENDANTS RYAN PUDDY AND MERKABAH LABS, LLC [#27]


         Plaintiff has been attempting service on Defendants Merkabah Labs, LLC

(“Merkabah Labs”) and Ryan Puddy (“Puddy”) (collectively, “Unserved Defendants”) for

months to no avail. The Unserved Defendants apparent efforts to evade service have

stalled this litigation. Plaintiff now seeks to end its quest for effectuating personal service

on the Unserved Defendants and to instead achieve service by substituted means.

         This Order addresses Plaintiff’s Motion for Substituted Service Upon Defendants

Ryan Puddy and Merkabah Labs, LLC [#27] (the “Motion”). 1 The Court has considered




1   The Court uses “[#__ ]” to refer to entries in the CM/ECF Court filing system.


                                              1
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 2 of 7




the Motion, the affidavits in support of the Motion, the entire record, and relevant case

law. 2 No hearing is necessary. For the following reasons, the Court GRANTS the Motion.

                                     A. BACKGROUND

       Plaintiff filed the Complaint and Jury Demand (“Complaint”) [#1] on January 17,

2020 alleging the four Defendants conspired to misappropriate its “confidential business,

proprietary, and trade secret information to further their own economic or corporate

interests[.]” [See generally id.] It served Defendant Merkabah Technologies (“MT”) on

February 18, 2020 by serving its registered agent, Henry Baskerville, Esq. (“Baskerville”),

who represents MT in this case. Baskerville also accepted service on behalf of Defendant

Ralph Taylor III (“Taylor”) and filed an entry of appearance pertaining to Taylor on April

2, 2020 [#21]. At one time, Baskerville was also authorized to accept service on behalf of

Puddy and Merkabah Labs. But somewhere along the way that changed, and Baskerville

informed Plaintiff’s counsel that Baskerville no longer had authority to accept service for

these two defendants.

       In the Motion, Plaintiff details its efforts to serve Merkabah Labs and Puddy, as

follows:

           •   Plaintiff first attempted to serve Merkabah Labs and Puddy, who is
               Merkabah Labs CEO and registered agent, on February 18 and 24, 2020 at
               Merkabah Labs’ principal office in Broomfield, CO, which is the address
               listed with the Colorado Secretary of State and the address on Merkabah
               Labs’ website. Plaintiff was not successful and concluded that Merkabah
               Labs is no longer doing business at that address.


2 Defendants Merkabah Technologies, LLC and Ralph L. Taylor III oppose the Motion.
[See #27 at p. 1.] Although no response has been filed, the Court may rule on a motion
“at any time after it is filed.” D.C.COLO.LCivR 7.1(d). In light of the status of this case, the
Court finds it appropriate to address this Motion before receiving a response.


                                               2
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 3 of 7




           •   Plaintiff next attempted to serve Merkabah Labs and Puddy on March 6,
               2020 at Puddy’s last known home address in Broomfield, Colorado.

           •   Plaintiff next attempted to serve Merkabah Labs and Puddy on April 6 and
               April 7, 2020 at an address in Morrison, Colorado.

           •   In its Answer, MT represented that Puddy was living in Wisconsin. After
               additional due diligence, Plaintiff learned that Puddy may be living at an
               address in Pound, Wisconsin. A process server made two attempts at that
               address on April 7, 2020 and April 16, 2020.

           •   It also made two attempts at service on April 6, 2020 and April 10, 2020 at
               a mailing address for Puddy in Fond du Lac, Wisconsin, which is his father’s
               residence; during both attempts, Puddy’s father said he did not know where
               Puddy was and did not have his phone number.

           •   Plaintiff made one attempt on April 6, 2020 at a different address also in
               Fond du Lac, Wisconsin. The owner of the residence stated he had no idea
               where Puddy was but that Puddy’s father would have that information.

[See generally #27 and its supporting affidavits.]

        It appears that Puddy and Merkabah Labs know of this litigation:

           •   Puddy is also the CEO and Managing Partner of MT. MT filed an answer in
               this case on March 10, 2020 [#14], and it is represented by Baskerville.

           •   Baskerville previously represented to this Court he “believes that he will be
               representing all named defendants, but he is waiting to confirm this
               information with Puddy before entering his appearance on behalf of Puddy
               and Merkabah Labs.” [#18 at ¶ 7.]

           •   Baskerville subsequently informed Plaintiff’s counsel that he confirmed he
               was not authorized to accept service for Puddy and Merkabah Labs.

[See generally #27.] Moreover, Baskerville has represented Puddy in other recent federal

court litigation in this district, and his law firm website identifies Merkabah Labs as a client.

[Id.]




                                               3
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 4 of 7




                                      B. ANALYSIS

       Under Federal Rule of Civil Procedure 4(e), “an individual . . . may be served in a

judicial district of the United States by: (1) following state law for serving a summons in

an action brought in courts of general jurisdiction in the state where the district court is

located or where service is made.” Fed. R. Civ. P. 4(e). Pursuant to Colorado Rule of Civil

Procedure 4(f), “Substituted Service,” where a party is unable to effectuate personal

service under Colorado Rule of Civil Procedure 4(e), and where service by mail or

publication is not permitted under Colorado Rule of Civil Procedure 4(g), “the party may

file a motion, supported by an affidavit of the person attempting service, for an order for

substituted service.” Colo. R. Civ. P. 4(e). The motion must include “the identity of the

person to [whom] the party wishes to deliver the process,” and prior to authorizing

substituted service the court must be satisfied that “delivery of the process” to such person

“is appropriate under the circumstances and reasonably calculated to give actual notice

to the party upon whom service is to be effective.” Id.

       Plaintiff requests authorization for substituted service on Puddy and Merkabah

Labs by personally serving Baskerville and mailing the Summons and Complaint to Puddy

at his mailing address and father’s address in Fond Du Lac, Wisconsin, and to Merkabah

Labs at its principle office and registered agent address in Broomfield, Colorado. [#27 at

pp. 8-9.]

       Courts in this district have authorized substituted service under Colo. R. Civ. P.

4(f) on an attorney who represented the unserved party in other matters. See Peck v.

Chiddix Excavating, Inc., No. 14-cv-01344-RM-MJW, 2014 WL 4820986 at *2 (D. Colo.



                                             4
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 5 of 7




Sept. 29, 2014); Contrada, Inc. v. Parsley, No. 1:10-CV-00646-WYD-CBS, 2010 WL

2943428 at *4 (D. Colo. July 21, 2010). In these two cases, for example, the courts

concluded that based on the circumstances and the attorney’s contacts or relationship

with the un-served party, service on the attorney was “reasonably calculated to give actual

notice to Defendants.” Contrada, Inc. 2010 WL 2943428, at *4; Peck, 2014 WL 4820986,

at *2.

         The circumstances here are like those in Peck and Contrada. Plaintiff has provided

affidavits by three different process servers reflecting multiple diligent yet unsuccessful

attempts over the past three months to personally serve Puddy and Merkabah Labs. [See

## 27-1, 27-2, 27-5, 27-6, 27-9.] For his part, Baskerville currently represents and filed an

Answer in this case on behalf of MT, for which Puddy is the CEO and Managing Partner.

[See #27 at p. 4.] He previously represented Puddy in Densmore v. Sensible Concepts,

LLC, et al., No. 18-cv-03001-RBJ (D. Colo), and his law firm website lists Merkabah Labs

as a client. More significant, however, is Baskerville’s representation in the Joint Status

Report filed in this Court that “[h]e believes that he will be representing all named

defendants, but he is waiting to confirm this information with Puddy before entering his

appearance on behalf of Puddy and Merkabah Labs.” [See #18 at p. 2.] This

representation alone indicates that Puddy, through Baskerville, is aware of this lawsuit,

and the circumstances suggest that Puddy is evading service on himself and Merkabah

Labs.

         The Court finds that Plaintiff has satisfied the requirements of Colo. R. Civ. P. 4(f).

The Court is convinced Plaintiff has used due diligence under Colo. R. Civ. P. 4(e) to



                                                5
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 6 of 7




attempt personal service on Puddy and Merkabah Labs and that further attempts will be

unavailing; both are aware of this lawsuit and appear to be avoiding service. The Court

further finds that personal service on Baskerville is appropriate under the circumstances

and reasonably calculated to give actual notice to both Puddy and Merkabah Labs, for

the reasons stated above.

                                       *      *      *

       IT IS ORDERED that the Motion is GRANTED. Plaintiff is authorized to effectuate

service on Puddy and Merkabah Labs under Colo. R. Civ. P. 4(f) as follows:

       1. personal delivery of the Summons and Complaint upon Henry Baskerville,

          Esq., Fortis Law Partners, 1900 Wazee Street, Suite 300, Denver, CO 80202.

          Delivery of process to this individual is “reasonably calculated to give actual

          notice to” Puddy in his individual capacity and as registered agent for Merkabah

          Labs; and

       2. mailing of the Summons and Complaint to Puddy, at 302 Tompkins Street,

          Fond Du Lac, WI 54935, and to Merkabah Labs at its principal office and

          registered agent address of 2400 Industrial Lane, Broomfield, CO 80020, as

          listed with the Colorado Secretary of State, on or before the date of delivery to

          Baskerville.

       FURTHER ORDERED that service shall be deemed complete on the date of

personal delivery to Baskerville. Colo. R. Civ. P. 4(f).




                                              6
Case 1:20-cv-00155-SKC Document 30 Filed 05/08/20 USDC Colorado Page 7 of 7




     DATE: May 8, 2020



                                        BY THE COURT:




                                        S. Kato Crews
                                        United States Magistrate Judge




                                    7
